 

Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 1 of 16

IN THE COURT OF COMMON PLEAS OF
LANCASTER COUNTY, PENNSYLVANIA

Galaxy International PurchasinG, LLC

 

 

CIVIL ACTION
bas SCAN of
Plaintiff ;
Vriginal
— : 3D May 2021
BRUCE CLARK : NO: 20-07251
Defendant
TEN DAY NOTICE OF I TO TAKE DEFAULT JUDGMENT
To: Bruce Clark
133 Skyline Dr
New Holland Pa 17557
Date of Notice: April 30, 2021 ‘a

IMPORTANT NOTICE PURSUANT TO PA.R.C.P. 237.1(a)(2)

YOU ARE IN DEFAULT BECAUSE YOU HAVE FAILED TO ENTER A WRITTEN
APPEARANCE PERSONALLY OR BY AN ATTORNEY AND FILE IN WRITING WITH
THE COURT YOUR DEFENSES OR OBJECTIONS TO THE CLAIMS SET FORTH
AGAINST YOU. UNLESS YOU ACT WITHIN TEN DAYS FROM THE DATE OF THIS
NOTICE, A JUDGMENT MAY BE ENTERED AGAINST YOU WITHOUT A HEARING
AND YOU MAY LOSE YOUR PROPERTY OR OTHER IMPORTANT RIGHTS.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE
TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER
LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

Lancaster Bar Association Lawyer Referral Service
28 East Orange Street
Lancaster, PA 17602
717/393-0737

 
 

 

Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 2 of 16

IN THE COURT OF COMMON PLEAS OF

LANCASTER COUNTY, PENNSYLVANIA
Galaxy International PurchasinG, LLC

CIVIL ACTION
Le SCAN of
Plaintiff. : ne
‘ Original
We 5 May 2021

BRUCE CLARK : NO: 20-07251

Defendant

 

CERTIFICATE OF SERVICE

I, Robert F. Jordan, hereby certify that on April 30, 2021 I served a copy of the Ten Day
Notice of Intent to Take Default in the above captioned matter by mailing the same via First

Class United States mail, postage prepaid addressed as follows:

Bruce Clark
133 Skyline Dr
New Holland Pa 17557.

Ratchford Law Group, P.C.

Appears to be missing

the word JUDGEMENT. By: t, f
Michael F. Ratchford, Esq.

PA Supreme Court ID #: 86285

Robert F. Jordan

PA Supreme Court ID #: 208153
Attorney for Plaintiff

Ratchford Law Group, P.C.

54 Glenmaura National Blvd. Suite 104
Moosic, PA 18507

Phone: (570) 558-5510

Email: rjordan@ratchforlawgroup.com
Fax: (570) 558-5511

 
Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 3 of 16

IN THE COURT OF COMMON PLEAS OF
LANCASTER COUNTY, PENNSYLVANIA

Galaxy International PurchasinG, LLC

 

CIVIL ACTION
C. A | oT
Demandante ai 1
Original
5 May 2021
vs. .
NO: 20-07251
BRUCE CLARK
Acusado
AVISO IMPORTANTE

A: Bruce Clark
133 Skyline Dr
New Holland Pa 17557

FECHA DEL AVISO: April 30, 2021

IMPORTANT NOTICE PURSUANT TO PA.R.C.P. 237.1(a)(2)

USTED ESTA EN REBELDIA PORQUE HA FALLADO DE REGISTRAR
COMPARECENCIA ESCRITA POR SI MISMO O A TRAVES DE UN ABOGADO Y
SOMETER CON LA CORTE SUS DEFENSAS U OBJECCIONES A LOS CARGOS
QUE SE HAN PRESENTADO CONTRA USTED. A MENOS QUE USTED ACTUE
DENTRO DE DIEZ DIAS DE HABER RECIBIDO ESTE AVISO, LA CORTE PUEDE
TOMAR UNA DECISION EN CONTRA SUYA SIN TENER DERECHOS A UNA VISTA
Y USTED PUEDE PERDER SU PROPIEDAD U ORTOS DERECHOS IMPORTANTES.

USTED DEBE LLEVAR ESTE DOCUMENTO A SU ABOGADO INMEDIATAMENTE.
SI USTED NO TIENE UN ABOGADO, LLAME O VAYA ALA SIGUIENTE OFICINA.
ESTA OFICINA PUEDE PROVEERLE INFORMACION A CERCA DE COMO
CONSEGUIR UN ABOGADO.

SI USTED NOPUEDE PAGAR POR LOS SERVICIOS DE UN ABOGADO, ES
POSIBLE QUE ESTA OFICINA LE PUEDA PROVEER INFORMACION SOBRE.
AGENCIAS QUE OFREZCAN SERVICIOS LEGALES SIN CARGO O BAJO COSTO A
PERSONAS QUE CUALIFICAN.

Lancaster Bar Association Lawyer Referral Service
28 East Orange Street
Lancaster, PA 17602
717/393-0737
Case 5:21-cv-03358-JF iled 07/26/21

54 Glenmaura National Blvd. Suite 104
Moosic, PA 18507
(P) 800-503-1665 (F) 570-558-5511

OFFICE HOURS (E.S.T.): RATCHFORD LAW GROUP, P.C.

Monday to Thursday 8:00AM -6:00PM
Friday 8:00AM — 5:00PM www.ratchfordlawgroup.com

 

 

April 30, 2021

Bruce Clark
133 Skyline Dr
New Holland Pa 17557

Page 4 of 16

Michael F. Ratchford

Erin M. Reczek*

Kate E. Conley**

* Licensed in MA, ME, NH, & VT
**Licensed in ME & NH

SCAN or

Original

5 May 2021

Re: Galaxy International PurchasinG, LLC vs BRUCE CLARK

Lancaster Counip Civil Action No.:20-07251
Our file No.: CA191655/RFJ

Dear Bruce Clark:

Enclosed, please find the Ten Day Notice of Intent to Take Default in regard to the above-

matigr: Please act accordingly. ‘—

  

Ratchford Law Group, P.C.,

Appears to be missing 4
the word JUDGEMENT. b—
Robert F. Jordan

Enclosure

This is a communication from a debt collector in an attempt to collect a debt. Any information

will be used for that purpose.
Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 5 of 16

 

 

Bruce L. Clark Lancaster County, PA
. ~ Court of Common Pleas
293 Skyline Drive Case #CI-20-07251

 

New Holland, PA
(tA Group Ltd 17557 May 7, 2021

UNITED STATES
PRIORITY MAIL.

9505 5109 7827 1128 3817 18
In the COURT of COMMON PLEAS of

LANCASTER COUNTY, PENNSYLVANIA

Delivered: Monday, 10 May 2021, 08:14 EDT
Galaxy International PurchasinG, LLC : CIVILACTION

 

Plaintiff
vs.
BRUCE CLARK : NO: 20-07251

Defendant :

*
*

 

RESPONSE TO NOTICE OF APRIL 30, 2021
LABELED:

“TEN DAY NOTICE OF INTENT TO TAKE DEFAULT JUDGEMENT”

I, Bruce L. Clark as the assumed Consumer Defendant, declare that there exists no
basis for this claim made by the Plaintiff. I have received no prior official or unofficial
documentation explaining the claim as made by the Plaintiff’s counsel. I must therefore
assume that it is fraudulent and that the Plaintiff’s counsel (Disciplinary Board of the
Supreme Court of Pennsylvania ID #208153) is consciously attempting to aid in unlaw-
fully stealing money or property from me that does not belong either to him or his client.

A formal complaint to the Office of Disciplinary Counsel (ODC) of the Pennsylvania
Supreme Court’s Disciplinary Board may be in order based upon possibly unlawful or

unethical behaviors within the legal system of the Commonwealth of Pennsylvania.

' Page | of 3

(2ARK - Response to GIP, LLC notice of April 30, 2021 Rev 1 (K-L) 7 May 2021

 
 

Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 6 of 16

 

 

 

i Bruce L. Clark Lancaster County, PA
133 Skyline Drive Court of Common Pleas
Cc I-20-07251
AIR IK New Holland, PA ase ee
Clark Group Ltd 17557 May 7, 2021

 

In the COURT of COMMON PLEAS of
LANCASTER COUNTY, PENNSYLVANIA

Galaxy International PurchasinG, LLC : CIVILACTION

Plaintiff =:

VS. :

BRUCE CLARK : NO: 20-07251
: Defendant

 

If this case is related to an appeal of the local Pennsylvania Magisterial Court Case
#MJ-02306-CV-0000110-2020, which yielded a “verdict for the Defendant,” then the
Defendant’s costs related to and as yet unreimbursed from that proceeding will continue
to increase and become the basis for a separate recovery effort since you, as the Plain-
tiff’s counsel for this action, have now been so informed. As of May 7, 2021, those costs
will amount to $2,385.72+ to be reimbursed to the Consumer Defendant, along with a
mental stress (harassment) award of $25,000.00+ related to the Federal Trade Commission
(FTC) Fair Debt Collections Practices Act Code 15 U.S.C. §§1692-1692p, §806 with
respect to harassment or abuse imposed in any baseless attempted collection actions.

If not related to the above mentioned resolved case, then the current costs amount to
$317.86+ as of this date to be reimbursed to this Consumer Defendant, along with mental
stress (harassment) award of $25,000.00+ related to the Federal Trade Commission (FTC)
Fair Debt Collections Practices Act (FDCPA) Code 15 U.S.C. §§1692-1692p, §806 with
respect to harassment or abuse imposed in any baseless attempted collection actions.

The following may also be specific violations of the same U.S. Code U.S.C. §1692e,
§807 False or misleading representation: 94 threatened seizure or sale of property; 9 use

of written communication that simulates or falsely represents a document authorized,

Page 2 of 3

(2ARK- Response to GIP, LLC notice of April 30, 2021 Rev 1 (K-L) 7 May 2021

 
 

 

 

Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 7 of 16

 

 

 

 

The Bruce L. Clark Lancaster County, PA

) 133 Skyline Drive Court of Common Pleas
(2A IS | New Holland, PA Sees eee eee
Clark Group Lid 17557 May 7, 2021

 

 

 

In the COURT of COMMON PLEAS of
LANCASTER COUNTY, PENNSYLVANIA

Galaxy International PurchasinG, LLC : CIVILACTION
Plaintiff
Vs. :
BRUCE CLARK : NO: 20-07251
: Defendant

 

issued or approved by any Court which creates a false impression of its source or author-
ization; and {13 false representation that documents are legal process forms. Also, U.S.
C. §1692g, §809 Validation of debt: (a) Notice of debt; contents, and §](b) Disputed
debts; and U.S.C. §1692), §812 Furnishing certain deceptive forms, both §(a) and §[(b).

These possible Federal Trade Commission (FTC) Fair Debt Collections Practices Act
(FDCPA) Code 15 U.S.C. §§1692-1692p violations will be pursued in the United States
District Court for the Eastern District of Pennsylvania, since the Plaintiff is registered as a
business located in the state of Nevada, USA.

To preclude proactive pursuit of these potential claims against the Plaintiff’s counsel,
the Plaintiff or its legal counsel must formally withdraw their asserted legal actions from
the Court of Common Pleas of Lancaster County, PA identified as CIVIL ACTION NO:
20-07251 within 20 days of receipt of this “formal response” or provide substantiating

evidence of a valid claim against the Consumer Defendant.

 

Entered by:
Bruce L. Clark Way 7. 2021
Bruce L. Clark Date

Consumer Defendant, Pro Se

Page 3 of 3

(@ARK- Response to GIP, LLC notice of April 30, 2021 Rev 1 (K-L) 7 May 2021

 
 

Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 8 of 16

COMMONWEALTH OF PENNSYLVANIA NOTICE OF JUDGMENT/TRANSCRIPT

 

 

COUNTY OF LANCASTER CIVIL CASE
Mag. Dist. No: MDJ-02-3-06 State Farm Bank
MDJ Name: Honorable Jonathan W. Heisse V.
Address: 745B East Main Street Bruce Clark

New Holland, PA 17557

Telephone: 717-354-4206
Bruce Clark
133 Skyline Drive
New Holland, PA 17557

 

 

 

Docket No: MJ-02306-C\V-0000110-2020
Case Filed: 8/18/2020

ABANDONED ACCOUNT
18 January 2019

Disposition Details
Disposition Summary (cc- Cross Complaint)

 

MJ-02306-CV-0000110-2020 State Farm Bank Bruce Clark Judgment for Defendant 09/24/2020
Comments:

 

ANY PARTY HAS THE RIGHT TO APPEAL WITHIN 30 DAYS AFTER THE ENTRY OF JUDGMENT BY FILING A NOTICE OF APPEAL WITH THE
PROTHONOTARY/CLERK OF COURT OF COMMON PLEAS, CIVIL DIVISION. YOU MUST INCLUDE A COPY OF THIS NOTICE OF
JUDGMENT/TRANSCRIPT FORM WITH YOUR NOTICE OF APPEAL.

EXCEPT AS OTHERWISE PROVIDED IN THE RULES OF CIVIL PROCEDURE FOR MAGISTERIAL DISTRICT JUDGES, IF THE JUDGMENT
HOLDER ELECTS TO ENTER THE JUDGMENT IN THE COURT OF COMMON PLEAS OR THE PHILADELPHIA MUNICIPAL COURT, ALL FURTHER
PROCESS MUST COME FROMTHE COURT OF COMMONPLEAS OR THE PHILADELPHIA MUNICIPAL COURT AND NO FURTHER PROCESS MAY
BE ISSUED BY THE MAGISTERIAL DISTRICT JUDGE.

UNLESS THE JUDGMENT IS ENTERED IN THE COURT OF COMMON PLEAS OR THE PHILADELPHIA MUNICIPAL COURT, ANYONE
INTERESTED IN THE JUDGMENT MAY FILE A REQUEST FOR ENTRY OF SATISFACTION WITH THE MAGISTERIAL DISTRICT TERE IF THE
JUDGMENT DEBTOR PAYS IN FULL, SETTLES, OR OTHERWISE COMPLIES WITH THE JUDGMENT. J TE

OP by Men

Date Magisterial District Judge Heisse
| certify that this is-a true and correct copy of the record of the proceedings containing the judgment.

 

 

Date Magisterial District Judge

The United States of America
is a nation of Laws, Truth and Justice.

 

(ARK - Response to GIP, LLC notice of April 30, 2021 Rev 1 (K-L) 7 May 2021
MDJS 315 4 * I 6 FREE INTERPRETER.
Printed: 09/24/2020 12:03:15PM yt le Ww.pacourts.us/lanquage-riahts

717-390-7753

 
Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 9 of 16

Bruce L. Clark ” September 29, 2020
133 Skyline Drive - wh
New Holland, PA 17557 ABANDONED ACCOUNT

18 January 2019

To the attention of:
Michael F. Ratchford, Esq.

RATCHFORD LAW GROUP, P.C. VY
Suite 104 O

54 Glenmaura National Boulevard
Moosic, PA 18507

re: Invalid Fraudulent Collections Attempt of State Farm Bank
Unsecured Credit Card account number: 4707 8600 4672 9823

in the name of: Bruce L. Clark
133 Skyline Drive
New Holland, PA 17557

Updated defendant's costs as of September 29, 2020:
As of September 18, 2020 $872.62

Additional costs: Co agueniel On c
Hourly ($80.00 X 3.25hrs) $260.00 oa preparation One

Postage (PRIORITY MaiL Express) $26.35 preacentation

Mileage $11.23
As of September 21, 2020 $1,170.20
Hourly ($80.00 X 2.75hrs) $220.00 an of, e008

As of September 23, 2020 $1,390.20  heewmubako®'* 7
Hourly ($80.00 X 3.50hrs) $240.00 ill contin"

As of September 29, 2020 $1,630.20 appeak @
Hourly ($80.00 X 0.75hrs) $60.00
Postage (CERTIFIED MAIL) $7.60

Page 1 of 3

(2ARK - Response to GIP, LLC notice of April 30, 2021 Rev 3(K-L) 26 June 2021

 
 

Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 10 of 16

Bruce L. Clark
133 Skyline Drive
New Holland, PA 17557

Updated June 28, 2021

ABANDONED ACCOUNT
18 January 2019

To the attention of:

Michael F. Ratchford, Esq.
RATCHFORD LAW GROUP, P.C.
Suite 104

54 Glenmaura National Boulevard
Moosic, PA 18507

Copy

re: Invalid Fraudulent Collections Attempt of State Farm Bank
Unsecured Credit Card account number: 4707 8600 4672 9823

Updated defendant's costs as of May 7, 2021:

Mileage $11.23
As of September 21, 2020 $1,709.03
Hourly ($80.00 X 2.50hrs) $200.00
Postage (CERTIFIED MAIL) $7.60
Mileage $11.23 seumudation of Cor?
hee ol the
As of November 16, 2020 $1,927.86 wil continue ae
Hourly ($80.00 X 1.75hrs) $140.00 appeak andlor a
As of November 19, 2020 $2,067.86 related pou settled
ations ate
Hourly ($80.00 X 3.75hrs) $300.00
Postage (CERTIFIED MAIL &
PRIORITY MAIL) $26.55
Mileage $10.11
As of May 7, 2021 $2,404.52
Page 2 of 3

(2ARK - Response to GIP, LLC notice of April 30, 2021 Rev 3 (K-L)

26 June 2021
 

Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 11 of 16

Bruce L. Clark ~ Updated June 28, 2021
133 Skyline Drive ~

18 January 2019

To the attention of:
Michael F. Ratchford, Esq.

RATCHFORD LAW GROUP, P.C. Y
Suite 104 ( “O

54 Glenmaura National Boulevard
Moosic, PA 18507

re: Invalid Fraudulent Collections Attempt of State Farm Bank

previously undisputed, declared abandoned, unsecured Credit
Card account number: 4707 8600 4672 9823

Updated defendant's costs as of July 23, 2021:

As of May 7, 2021 $2,404.52
Hourly ($80.00 X 5.50hrs) $440.00
Postage (CERTIFIED MAIL &
PRIORITY MAIL) $26.55 40
Mileage $10.11 Accumulation ot
————_ autil the
As of June 28, 2021 $2,881.18 will ne aid
Hourly ($86.00 X 5.hrs) $430.00 appeal and oe
Postage (CERTIFIED MAIL & notated follom
PRIORITY MAIL) $26.55 potions We settled
Mileage $10.11
As of July 23, 2021 $3,347.84

Page 3 of 3

(@ARK - Response to GIP, LLC notice of April 30,2021 Rev4(K-L) 12 July 2021

 
1

Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 P St of 16
& State FarmBank

State Farm Bank

Po Box 2328 —

Attn: Financial Cards
Bloomington, I] 61702-2328

December 12, 2018

MM MDa Asp gae Dheek gaged eee A geet ald Pepe

Bruce L_ Clark goo09s4 Your Account Ending In 9823
133 Skyline Dr
New Holland, PA 17557-9354 BALANCE $7,150.02
AMT PAST DUE $146.48
DAYS PASTDUE 3
TOTAL AMOUNT DUE $290.79

Aen el

Dear Bruce L Clark:

We want to make you aware that your. State Farm(R) Visa(R) credit card
account is currently past due. At State Farm Bank(R), we make every
attempt to provide you the services you need, however, anytime your
account is past due, we may suspend your credit privileges until the
required payment is received.

Since we have not received the minimum payment due, we will be attempting
to contact you by telephone for the payment. We would like to make .
payment arrangements with you to prevent your credit privileges from being
suspended again. If you prefer, you can call us at 1-888-634-0012 to make
your payment by phone.

Sincerely, Address used for Certified letter of 12-31-2018

Collections Department State Farm Bank
State Farm Ban
PO Box 2328
Attn: Financial Cards
Bloomington, II
61702-2328

CREDIT REPORTING: State Farm Bank may report information about your
account to credit bureaus, including negative information. Late Paynanes
missed payments, or other defaults on your account may be reflected in
your credit report. You authorize State Farm Bank_to obtain consumer
reports about you until the balance is paid in full and the account is
closed.

DISPUTING ACCOUNT INFORMATION REPORTED TO CREDIT BUREAUS: We furnish
information about your account to credit bureaus. You have the right to
dispute the accuracy of the information reported by writing to us at:
State Farm Bank, F.S.B., ATTN: Credit Reporting, P.O. Box 2313,
Bloomington, IL’ 61702-2313.

This is an attempt to collect a debt and any information obtained will be
used for that purpose.

REFINANCING ACTION PLAN State Farm Bank 9823 31 December 2018

EBT a

0161-1112 (11/20

A

/464/0000984/000001/TT P513/COLOPR/000/181213/STF/CRP
Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 13 of 16

Bruce L. Clark ; bacariper di, Shue
133 Skyline Drive .
New Holland, PA

ne CERTIFIED U.S. MAIL
7018 0680 0001 5832 6579

 

 

To the attention of State Farm Bank, PO Box2328,
Attn: Financial Cards, Bloomington, II 61702-2328 re:

Unsecured Credit Card account number: 4707 8600 4672 9823

in the name of: Bruce L. Clark
133 Skyline Drive O 4
New Holland, PA 17557

With a Balance on 12/10/2018 of $7,003.33 and a

Current Interest Rate: 12.24 % (fixed) equaling 1.0017 % per month.

Due to financial hardship as managed through TABOR Community
Services in Lancaster, PA (www.tabornet.org), | am proposing either:
a) A payment plan with a:

Cancelled Credit Card with a suggested Interest Rate: 0.00% (Fixed),

equaling 0.0000 % per month and a renewed payment of approximately

$97.26 per month for 72 months beginning in March of 2019 to be paid

either directly by me or through Navicore SOLUTIONS of Freehold, NJ.
OR

b) Default on this account.

Please respond in writing with details on record by January 15, 2019 if State
Farm Bank is willing to accept proposal a. Failure to provide a response showing
a mailing date prior to January 16, 2019 will indicate State Farm Bank's desire to

abandon this account (choice b).

Contact me at the above address to work out details if you choose option a).

REFINANCING ACTION PLAN State Farm Bank 9823 (K-L) 31 December 2018

 
 

Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 14 of 16

Bruce L. Clark s January 18, 2019
133 Skyline Drive i
New Holland, PA

Tee CERTIFIED U.S. MAIL
7018 0880 0001 5832 6678

 

 

To the attention of State Farm Bank, PO Box2328,
Attn: Financial Cards, Bloomington, I! 61702-2328 re:

Unsecured Credit Card account number: 4707 8600 4672 9823

anne Eee Copy
New Holland, PA 17557 ABANDONED ACCOUNT

With a Balance on 12/10/2018 of $7,003.33 and a
Current Interest Rate: 12.24 % (fixed) equaling 1.0017 % per month.

Due to financial hardship as managed through TABOR Community
Services in Lancaster, PA, in my letter of December 31, 2018, | proposed
either:

a) A payment plan with a:

Cancelled Credit Card with a suggested Interest Rate: 0.00% (Fixed),

equaling 0.0000 % per month and a renewed payment of approximately

$97.26 per month for 72 months beginning in March of 2019 to be paid
either directly by me or through Navicore SOLUTIONS of Freehold, NJ.
OR

b) Default on this account.

Because of your failure to respond with a documented, traceable acceptance
or counteroffer by January 15, 2019, you have taken the position that you are
abandoning this account, its balance and the debtor’s need to pay “the remaining
amount of this disputed account” for all time.

REFINANCING ACTION PLAN State Farm Bank 9823 (K-L) 18 January 2019

 
 

 

Case 5:21-cv-03358-JFL Document 1-1 Filed 07/26/21 Page 15 of 16

 

The Bruce L. Clark
02

ARK 133 Skyline Drive Nd és P20

New Holland, PA

 

 

 

 

Clark Group Ltd 17557 vent Gaseever
CERTIFIED (@&. MAIL
To the attention of: 7019 2240 OO0e 16468 2952
Michael F. Ratchford, Esq. Proposed
RATCHFORD LAW GROUP, P.C. Criminal Charges Re:
Suite 104

54 Glenmaura National Boulevard ABAN DONED ACCOUNT
Moosic, PA 18507 18 January 2019

re: Invalid Fraudulent Collections Attempt of State Farm Bank
Unsecured Credit Card account number: 4707 8600 4672 9823

Consider , if you will, as the agent for State Farm Bank that the following criminal
charges may be filed against you personally, since you as a lawyer should have
known that it is unlawful to attempt to collect on an abandoned unsecured
credit account. I will not file criminal charges against you or report
your actions (as a complaint) to the Disciplinary Board of the Supreme
Court of PA if you reimburse my costs to date ($2,067.86) and drop
your civil appeal of the JUDGEMENT of MDJ-02-3-06 CV-110-2020.

(1) criminal misdemeanor fraud related to presentation to the Court of
Abandoned State Farm Bank Account #9823 against the victim;

(2) criminal misdemeanor attempted theft from the victim of almost
$8,000 related to the Civil Case #PA MDJ-02-3-06 CV-110-2020:

(3) misdemeanor criminal abuse of the victim, leading to a minimum
cost to the victim of $2,067.86 to be reimbursed to the victim,
along with a mental stress (harassment) award of $25,000.00.

Bruce L. Chart

ict on 19. 2080

Response to Civil Appeal - State FarmBank #9823 (K&L) 19 November 2020
Criminal Charges - State Farm Bank #9823 (K&L) 30 September 2020

 

 

 
 

 

 

\ | 4B

PRESS FIRMLY TO SEAL : rc

 

 

 

Uv
oO
=
o
Fs

Hs
a
oyurajoAoauZzMoy

 

 

 

ey ren sar PRIORITY?
Bed POSTAL SERVICE*—| MAIL

|

 

i
pected delivery date specified for domestic use.

 

| FROM:

CT TIee ie aimee

UA

?O19 2260 O02 1bb5 Olbe

      

PRIORITY MAIL
L FLAT RATE ENVELOPE
OSTAGE REQUIRED

2 lil

19106 R2305K1 421 43- -05

 

»st domestic shipments include up to $50 of insurance (restrict ly)
‘PS Tracking® included for domestic and many international de Ss.
nited international insurance.**

1en used internationally, a customs declaration form is require¢

 

a

A.
rr

Bruce L™Clark

 

 

 

yas | 155 SkylingDrive
IK New Holland, FA

 

 

 

ance does not cover certain items. For details regarding claims exclusions se¢,
istic Mail Manual at http://pe.usps.com.

: International Mall Manual at http://pe.usps.com for availability and limitations je.

_ GALFLATRATEENVELOPE
“~ONE RATE @ ANY WEIGHT ‘ :

To schedule free Package Pickup,
scan the QR code.

TRACKED = INSURED

UM

PS00001000060

 

 

Legal Flat Rate Envelope
EP14L May 2020
OD: 15 x 9.5

 

 

USPS.COM/PICKUP

 

 

 

La 17557- pan

4
a
3%
TO:

 

=

United States District Court
Eastern District of Pennsylvania
James A. Byrne Courthouse
601 Market Street, Room 2609
Philadelphia, PA 19106-1797

 

 

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® and Priority Mail International® shipments.

Misuses may be a violation of federal law. This package is not for resale. EP14L © U.S. Postal Service; May 2020; All rights reserved.

 
